Citation Nr: 0816845	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-21 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the substantive appeal filed in connection with the 
appeal of a June 19, 2003 rating decision was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  He is the recipient of the Combat Infantryman Badge 
and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.


FINDINGS OF FACT

1. In June 2004, the veteran filed a timely notice of 
disagreement with regard to the June 2003 rating decision 
denying a rating in excess of 30 percent for a service-
connected muscle disability and a rating in excess of 10 
percent for a service-connected scar.

2. No substantive appeal was received within one year of the 
rating decision issued on June 19, 2003 or 60 days of the 
March 30, 2005 statement of the case (SOC), issued in 
response to the veteran's June 2004 notice of disagreement.


CONCLUSION OF LAW

A timely substantive appeal was not filed in connection with 
the June 19, 2003 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302-305 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
However, the Board observes that the claim must be denied as 
a matter of law.  There is no record of any communication 
from the veteran related to his appeal of that rating 
decision dated within one year of the rating decision or 60 
days of the statement of the case (SOC).  Thus, there is no 
legal basis upon which this claim can be granted.  VA's 
General Counsel has held that in cases where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Appellate review of a decision of the AOJ is initiated by a 
notice of disagreement and completed by a substantive appeal 
after an SOC is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  The SOC is then issued to the appellant, who 
is afforded a period of 60 days from the date the SOC is 
mailed to file the substantive appeal.  This may be extended 
for a reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-204; 20.300-
306 (2007).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2007).  A 
substantive appeal consists of a VA Form 9 or other document 
containing the necessary information.  38 C.F.R. § 20.202.   

In the instant case, the rating decision denying a rating in 
excess of 30 percent for a service-connected muscle 
disability and a rating in excess of 10 percent for a 
service-connected scar was issued on June 19, 2003.  The 
veteran was fully notified of his appellate rights at that 
time.  A notice of disagreement with that decision was 
received on June 14, 2004.  Thereafter, an SOC was issued on 
March 30, 2005.  The SOC was accompanied by a letter advising 
the veteran of the purpose of the SOC, the need to file a 
formal appeal and of the applicable time limits for filing 
his substantive appeal.  

In June 2005, the veteran filed a VA Form 9 in response to 
the March 2005 SOC.  The Board observes that the veteran 
mailed the Form 9 to the Illinois Department of Veterans 
Affairs, which received it on June 2, 2005, and then 
forwarded the document to VA, where it was received on June 
9, 2005.  A review of the 2004 and 2005 calendars reveals 
that June 19, 2004 was a Saturday and May 30, 2005 was a 
holiday.  Thus, under the procedural posture of this issue, 
the veteran had until either June 21, 2004, one year after 
the issuance of the rating decision, or May 31, 2005, 60 days 
after the issuance of the statement of the case, to submit 
his substantive appeal.  Although the form was dated and 
ostensibly mailed prior to May 31, 2005, since the veteran 
mailed the form to a representative and not directly to VA, a 
postmark on his mailing that preceded the deadline, even if 
of record, would not alter the outcome of this case.  
Consequently, even in contemplation of 38 C.F.R. § 20.305, 
the Board finds that the veteran did not file a timely 
substantive appeal in connection with the June 2003 rating 
decision.

The Board is aware that the veteran submitted a Form 9 with 
his notice of disagreement, filed in June 2004.  However, as 
the regulations state, the veteran must file his formal 
appeal after the SOC has been issued.  Thus, although the 
veteran submitted a Form 9, the timing of the form 
disqualifies it from considered a substantive appeal.  Thus, 
the Board finds that the veteran did not file a timely 
substantive appeal, and his appeal as to this issue must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

A timely substantive appeal not having been received in 
connection with the appeal of the June 19, 2003 rating 
decision, the appeal on this issue is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


